Citation Nr: 0412307	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  98-19 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for post 
concussion headaches, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for depression, 
secondary to the veteran's service-connected post concussion 
headaches.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1988 to December 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, that denied the veteran's claim of 
entitlement to an increased rating for headache, and service 
connection for depression, hypertension, and PTSD.

The Board notes that the VA revoked the veteran's 
representative's authority to represent VA claimants, 
effective October 10, 2001.  The veteran was informed of this 
matter in July 2002 and that he could select another 
representative.  No response was received from the veteran.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On September 11, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in the veteran's case.  
Thereafter, this case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2003).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2), in conjunction with the amended rule codified 
at 38 C.F.R. § 20.1304, was inconsistent with 38 U.S.C. § 
7104(a), because 38 C.F.R. § 19.9(a)(2), denies appellants 
"one review on appeal to the Secretary" when the Board 
considers additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration, and without having to obtain the appellant's 
waiver.

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.

Therefore, in a remand dated August 15, 2003, the Board's 
prior development memo was returned to the RO, with the 
request that they undertake additional development as 
requested by the Board.  While a small portion of this 
development was undertaken, most of it was not accomplished.  
Therefore, the Board finds it must again return these claims 
to the RO for further development.

The Board regrets the additional delay a further Remand will 
entail.  However, it is necessary to ensure that the veteran 
gets all due consideration under the law.

Accordingly, these claims are REMANDED for the following 
development:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO should inform the veteran 
to provide any evidence in his possession 
not previously submitted which is 
pertinent to his claims

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for the disabilities in issue 
since his discharge from active duty to 
the present.  These records should 
include the private medical reported of 
Dr. T. Love, and Sherwood Family Clinic, 
particularly concerning the issues of 
hypertension and headaches.  The RO 
should also again contact the veteran and 
inform him that, concerning his PTSD, the 
information that he provided is 
insufficient to permit meaningful 
research of his alleged stressors.  He 
should submit a statement and description 
of his claimed stressors and the month 
and year in which they occurred.

3.  After the above development has been 
completed, and the relevant records 
associated with the claims file, prepare 
a letter asking the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) to provide any information 
available which might corroborate the 
veteran's alleged stressors, and any 
other sources which may have pertinent 
information.

4.  Thereafter, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded psychiatric 
and psychological examinations.  Send the 
claims folder to the examiners for 
review.  A psychologist and a 
psychiatrist should perform examinations 
in order to determine the nature, 
severity, and etiology of any psychiatric 
illness diagnosed, to include PTSD.  
Inform the examiners that only inservice 
stressors, which have been verified by 
the RO or the Board, may be used as a 
basis for a diagnosis of PTSD.  All 
indicated tests are to be conducted.  If 
the diagnosis of PTSD is deemed 
appropriate, the VA psychiatrist should 
specify whether the verified stressors 
are sufficient to produce PTSD, and 
whether there is a link between the 
current symptomatology and the inservice 
stressors found to be established by the 
record.  Regarding any other psychiatric 
disability diagnosed, the psychiatrist is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(i.e., is there at least a 50 percent 
probability) that any psychiatric 
disorder diagnosed is related to the 
veteran's service connected post 
concussion headaches.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.

5.  The veteran should also be scheduled 
for a VA examination by a specialist in 
cardiovascular disorders in order to 
determine the nature, severity, and 
etiology of his hypertension, if 
diagnosed.  Send the claims folder to the 
examiner for review.  Following the 
examination, it is requested that the 
examining physician render an opinion as 
to when the veteran's hypertension, if 
diagnosed, initially manifested.  A 
complete rationale for any opinion 
expressed should be included in this 
report.

6.  The veteran should also be scheduled 
for a VA examination by a neurologist to 
determine the severity of the veteran's 
headache disability.  Send the claims 
folder to the examiner for review. The 
examiner is requested to obtain a 
detailed history regarding the frequency, 
duration, and severity of the headaches.  
All tests deemed necessary should be 
performed.

7.  Thereafter, the RO should re-
adjudicate the claims on appeal.  If any 
benefit sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




